Per Curiam.

This is an action in prohibition originating in this court. Relator seeks to prevent the respondents from enforcing a decree of divorce on the grounds that the plaintiff in the divorce action was not a bona fide resident of Lorain County, and therefore the court did not have jurisdiction of the action.
The petition shows this issue was raised and determined in the trial court and was reviewed by the Court of Appeals. A motion to certify the record was denied by this court.
Prohibition is a preventive remedy and not a method whereby a party may have a second review of an alleged erroneous decision. State, ex rel. Frasch, v. Miller, 126 Ohio St. 287.
The demurrer to the petition is sustained and the writ of prohibition is denied.

Writ denied.

Taft, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ,, concur,.